[amendmentnotwelvetocredi001.jpg]
7943054v6 7/8/2016 5:33 PM 6/21/2016 12:43 pm AMENDMENT NUMBER TWELVE TO CREDIT
AGREEMENT THIS AMENDMENT NUMBER TWELVE TO CREDIT AGREEMENT (this "Amendment"),
dated as of July 8, 2016, is entered into by and among the lenders identified on
the signature pages hereof (such Lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a "Lender" and, collectively, as the "Lenders"), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association ("Wells Fargo"), as administrative
agent for each member of the Lender Group and the Bank Product Providers (as
such terms are defined in the below referenced Credit Agreement) (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
ERICKSON INCORPORATED (formerly known as Erickson Air-Crane Incorporated), a
Delaware corporation ("EAC"), ERICKSON HELICOPTERS, INC. (formerly known as
Evergreen Helicopters, Inc.), an Oregon corporation ("Helicopters")
(Helicopters, together with EAC, are referred to hereinafter each individually
as a "Borrower", and individually and collectively, jointly and severally, as
the "Borrowers"), the Subsidiaries of Borrowers identified on the signature
pages hereof (such Subsidiaries are referred to hereinafter each individual as a
"Guarantor", and individually and collectively, jointly and severally, as the
"Guarantors"), and in light of the following: WITNESSETH WHEREAS, Lenders,
Agent, Wells Fargo, as lead arranger, book runner, syndication agent, and
documentation agent, and Borrowers are parties to that certain Credit Agreement,
dated as of May 2, 2013 (as amended, restated, supplemented, or otherwise
modified from time to time, the "Credit Agreement"); WHEREAS, Borrowers have
requested that Agent and Lenders make certain amendments to the Credit
Agreement; WHEREAS, upon the terms and conditions set forth herein, Agent and
Required Lenders are willing to accommodate Borrowers' requests. NOW, THEREFORE,
in consideration of the foregoing and the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows: 1. Defined Terms.
All initially capitalized terms used herein (including the preamble and recitals
hereof) without definition shall have the meanings ascribed thereto in the
Credit Agreement (including Schedule 1.1 thereto), as amended hereby. 2.
Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
writing by Agent) of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended as follows: (a) Clause (c) of Article 7 of
the Credit Agreement is hereby amended and restated in its entirety as follows:



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi002.jpg]
-2- (c) Excess Availability. Borrowers shall have Excess Availability at all
times of at least (i) as of any date of determination during the period from
July 8, 2016 through and including July 24, 2016, $11,500,000, (ii) as of any
date of determination during the period from July 25, 2016 through and including
October 2, 2016, $17,500,000, and (iii) as of any date of during the period from
October 3, 2016 through and including December 31, 2016, $20,000,000. (b)
Section 11 of the Credit Agreement is hereby amended by replacing the reference
to "with copies to: PAUL HASTINGS LLP 515 S. Flower Street Twenty-fifth Floor
Los Angeles, CA 90071 Attn: Jennifer St. John Yount, Esq. Fax No.: 213-996-3008"
with a reference to the following: "with copies to: GOLDBERG KOHN LTD 55 E.
Monroe Suite 3300 Chicago, IL 60603 Attn: Randall L. Klein, Esq. Fax No.:
312-863-7474" (c) Schedule 5.2 to the Credit Agreement is hereby amended and
restated in its entirety in the form of Schedule 5.2 attached hereto. 3.
[Reserved.] 4. Conditions Precedent to Amendment. The satisfaction (or waiver in
writing by Agent) of each of the following shall constitute conditions precedent
to the effectiveness of the Amendment (such date being the "Twelfth Amendment
Effective Date"): (a) The Twelfth Amendment Effective Date shall occur on or
prior to July 8, 2016. (b) Agent shall have received this Amendment, duly
executed by the parties hereto, and the same shall be in full force and effect.
(c) Agent shall have received an amendment fee letter, dated as of the date
hereof, by and among Agent and Borrowers, in form and substance satisfactory to
Agent, duly executed and delivered by the parties thereto. (d) The
representations and warranties herein and in the Credit Agreement and the other
Loan Documents as amended hereby shall be true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi003.jpg]
-3- thereof) on and as of the date hereof, as though made on such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall be true,
correct and complete in all material respects as of such earlier date). (e) No
Default or Event of Default shall have occurred and be continuing or shall
result from the consummation of the transactions contemplated herein. (f) No
injunction, writ, restraining order, or other order of any nature prohibiting,
directly or indirectly, the consummation of the transactions contemplated herein
shall have been issued and remain in force by any Governmental Authority against
any Loan Party, Agent, or any Lender. (g) Borrowers shall pay concurrently with
the closing of the transactions evidenced by this Amendment, all fees, costs,
expenses and taxes then payable pursuant to the Credit Agreement and Section 6
of this Amendment. (h) All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall have been delivered,
executed, or recorded and shall be in form and substance satisfactory to Agent.
5. Representations and Warranties. Each Loan Party hereby represents and
warrants to Agent and the Lenders as follows: (a) It (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into this Amendment and the other Loan Documents to which it
is a party and to carry out the transactions contemplated hereby and thereby.
(b) The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action on the part of such Loan Party and (ii) do not and will not (A)
violate any material provision of federal, state, or local law or regulation
applicable to such Loan Party, the Governing Documents of Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Loan Party, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of such Loan Party except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect, (C) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of such Loan
Party, other than Permitted Liens, (D) require any approval of such Loan Party's
interest holders or any approval or consent of any Person under any Material
Contract of such Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect, or (E) require any registration with, consent, or approval of,
or notice to, or other action with or by, any



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi004.jpg]
-4- Governmental Authority, other than registrations, consents, approvals,
notices, or other actions that have been obtained and that are still in force
and effect and except for filings and recordings with respect to the Collateral
to be made, or otherwise delivered to Agent for filing or recordation in
connection with this Amendment. (c) This Amendment has been duly executed and
delivered by each Loan Party. This Amendment and each Loan Document to which
such Loan Party is a party is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally. (d) No injunction, writ,
restraining order, or other order of any nature prohibiting, directly or
indirectly, the consummation of the transactions contemplated herein has been
issued and remains in force by any Governmental Authority against any Loan
Party, Agent or any Lender. (e) No Default or Event of Default has occurred and
is continuing as of the date of the effectiveness of this Amendment, and no
condition exists which constitutes a Default or an Event of Default. (f) The
representations and warranties in the Credit Agreement and the other Loan
Documents as amended hereby are true, correct and complete in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects as of such earlier
date). 6. Payment of Costs and Fees. Borrowers agree to pay all out-of-pocket
costs and expenses of Agent (including, without limitation, the reasonable fees
and disbursements of outside counsel to Agent) in connection with the
preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto. 7. Release. (a) Each Loan Party
hereby acknowledges and agrees that the Obligations under the Credit Agreement
and the other Loan Documents are payable pursuant to the Credit Agreement and
the other Loan Documents as modified hereby without defense, offset,
withholding, counterclaim, or deduction of any kind. (b) Effective on the date
hereof, each Loan Party, for itself and on behalf of its successors, assigns,
and officers, directors, employees, agents and attorneys, and any Person acting
for or on behalf of, or claiming through it, hereby waives, releases, remises
and forever discharges each member of the Lender Group, each Bank Product
Provider, and each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi005.jpg]
-5- entities to whom any member of the Lenders would be liable if such persons
or entities were found to be liable to such Loan Party (each a "Releasee" and
collectively, the "Releasees"), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a "Claim" and collectively, the "Claims"), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Loan Party ever had from the
beginning of the world to the date hereof, or now has, against any such Releasee
which relates, directly or indirectly to the Credit Agreement, any other Loan
Document, or to any acts or omissions of any such Releasee with respect to the
Credit Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents, except for the duties and
obligations set forth in any of the Loan Documents or in this Amendment. As to
each and every Claim released hereunder, each Loan Party hereby represents that
it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR." As to each and every Claim released hereunder, each Loan Party also
waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of California), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto. Each Loan Party each acknowledges that it may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such Claims and agrees that this instrument
shall be and remain effective in all respects notwithstanding any such
differences or additional facts. Each Loan Party understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release. (c) Each Loan Party, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Releasee above that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release,
If any Loan Party or any of its respective successors, assigns, or officers,
directors, employees, agents or attorneys, or any Person acting for or on behalf
of, or claiming through it violate the foregoing covenant, such Person, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi006.jpg]
-6- to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by such Releasee as a result
of such violation. 8. Choice of Law and Venue; Jury Trial Waiver; Judicial
Reference. THIS AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12
OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS. 9. Amendments. This Amendment cannot be altered,
amended, changed or modified in any respect or particular unless each such
alteration, amendment, change or modification is made in accordance with the
terms and provisions of Section 14.1 of the Credit Agreement. 10. Counterpart
Execution. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall be equally effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by facsimile or other electronic method of transmission also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment. 11. Effect on
Loan Documents. (a) The Credit Agreement, as amended hereby, and each of the
other Loan Documents, as amended as of the date hereof, shall be and remain in
full force and effect in accordance with their respective terms and hereby are
ratified and confirmed in all respects. The execution, delivery, and performance
of this Amendment shall not operate, except as expressly set forth herein, as a
waiver of, consent to, or a modification or amendment of, any right, power, or
remedy of Agent or any Lender under the Credit Agreement or any other Loan
Document. Except for the amendments to the Credit Agreement expressly set forth
herein, the Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect. (b) Upon and after the effectiveness of this
Amendment, each reference in the Credit Agreement to "this Agreement",
"hereunder", "herein", "hereof" or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to "the Credit
Agreement", "thereunder", "therein", "thereof' or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby. (c) To the extent that any of the terms and
conditions in any of the Loan Documents shall contradict or be in conflict with
any of the terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi007.jpg]
-7- modified or amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified or amended hereby. (d) This Amendment is a Loan
Document. (e) Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms "includes" and "including" are not limiting, and
the term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or". The words "hereof', "herein", "hereby",
"hereunder", and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to any Person shall be construed to include such
Person's successors and assigns. 12. Entire Agreement. This Amendment, and the
terms and provisions hereof, the Credit Agreement and the other Loan Documents
constitute the entire understanding and agreement between the parties hereto
with respect to the subject matter hereof and supersede any and all prior or
contemporaneous amendments or understandings with respect to the subject matter
hereof, whether express or implied, oral or written. 13. Reaffirmation of
Obligations. Each Loan Party hereby reaffirms its obligations under each Loan
Document to which it is a party. Each Loan Party hereby further ratifies and
reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted, pursuant to and in connection with the Guaranty
and Security Agreement, the Aircraft and Engine Security Agreement, or any other
Loan Document, to Agent, as collateral security for the obligations under the
Loan Documents in accordance with their respective terms, and acknowledges that
all of such Liens and security interests, and all collateral heretofore pledged
as security for such obligations, continue to be and remain collateral for such
obligations from and after the date hereof. Each Loan Party hereby further does
grant to Agent, for the benefit of each member of the Lender Group and the Bank
Product Providers, a perfected security interest in the Collateral (as defined
in the Guaranty and Security Agreement) and the Collateral (as defined in the
Aircraft and Engine Security Agreement) in order to secure all of its present
and future obligations under the Loan Documents. 14. Severability. In case any
provision in this Amendment shall be invalid, illegal or unenforceable, such
provision shall be severable from the remainder of this Amendment and the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi008.jpg]
-8- 15. Guarantors. Each of the undersigned Guarantors consent to the amendments
to the Loan Documents contained herein. Although the undersigned Guarantors have
been informed of the matters set forth herein and have consented to same, each
Guarantor understands that no member of the Lender Group has any obligation to
inform it of such matters in the future or to seek its acknowledgement or
agreement to future consents, waivers, or amendments related to the Credit
Agreement, and nothing herein shall create such a duty. [signature pages follow]



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi009.jpg]




--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi010.jpg]




--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi011.jpg]




--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi012.jpg]




--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi013.jpg]
Schedule 5.2 Provide Agent (and if so requested by Agent, with copies for each
Lender) with each of the documents set forth below at the following times in
form satisfactory to Agent: Weekly until January 4, 2017 (not later than
Wednesday of each week) (a) a 13 week cash flow forecast model, in the form
provided to Agent on April 27, 2016 and for the forthcoming 13 weeks. Monthly
(not later than the 25th day of each month); provided that, if, as of any date
of determination on or after January 5, 2017, Excess Availability is less than
$20,000,000, the reports specified in clauses (a) – (p) shall be delivered on a
weekly basis (not later than Wednesday of each week) until such time as Excess
Availability shall have been at least $20,000,000 at all times during each of
the preceding 30 days (b) a report regarding Borrowers’ and their Subsidiaries’
cash and Cash Equivalents, including (i) daily cash collections, (ii) an
indication of which amounts constitute Qualified Cash, (iii) account numbers,
and (iv) balances for such account numbers, (c) notice of all claims, offsets,
or disputes asserted by Account Debtors with respect to Borrowers’ Accounts, (d)
a Borrowing Base Certificate, (e) a detailed aging and roll-forward, by total,
of Borrowers’ Accounts, together with a reconciliation and supporting
documentation for any reconciling items noted (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting), (f) a
summary aging, by vendor, of the Loan Parties’ accounts payable and any book
overdraft (delivered electronically in an acceptable format, if Borrowers have
implemented electronic reporting) and an aging, by vendor, of any held checks,
(g) an Account roll-forward, in a format acceptable to Agent in its discretion,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records, tied to the beginning and ending account
receivable balances of the Loan Parties’ general ledger, (h) a reconciliation of
Accounts, Inventory and trade accounts payable of the Loan Parties’ general
ledger to its monthly financial statements including any book reserves related
to each category, (m) a detailed PPO Inventory system/perpetual report (which
shall include a list of all PPO Inventory of each Loan Party as of each such day
and includes the owner, serial parts, item numbers, item names, location codes,
warehouse codes, country code, amount, and any other information reasonably
requested by Agent) (delivered electronically in an acceptable format, if the
Borrowers have implemented electronic reporting), (n) a detailed Spare Parts
Inventory system/perpetual report (which shall include a list of all Spare Parts
by of each Loan Party as of each such day and includes the owner, item numbers
and names, country codes, item group codes, status codes, warehouse codes, on
hand amount, inventory value, and any other information reasonably requested by
Agent) (delivered electronically in an acceptable format, if the Borrowers



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi014.jpg]
have implemented electronic reporting), (o) a detailed work-in-process Inventory
system/perpetual report (which shall include material and labor cost, and any
other information reasonably requested by Agent (delivered electronically in an
acceptable format, if the Borrowers have implemented electronic reporting), (p)
a report showing (i) all deferred revenues as set forth in the Loan Parties’
balance sheet for the prior month, and (ii) the portion of such deferred
revenues that will be earned during the next four fiscal quarters, (q) a
detailed description by type and current location of all of the Inventory,
Aircrafts, and Engines, owned by any Loan Party located both in and outside the
United States, and for each Aircraft and each Engine that is located outside of
the United States an indication of whether the country of its location is a
signatory to either (i) the Geneva Convention, or (ii) the Cape Town Convention,
(r) a detailed calculation of Inventory, Aircrafts, and Engines that are not
eligible for the Borrowing Base (delivered electronically in an acceptable
format, if Borrowers have implemented electronic reporting), (s) a detailed
report regarding any Inventory (i) with no usage in the immediately preceding
seven years, (ii) with more than ten years of usage in the aggregate, or (iii)
that has become obsolete due to engineering advances, (t) a detailed report
regarding any write down or obsolete adjustment of any Loan Party’s Inventory,
Aircrafts, and Engines, and (u) a 13 week cash flow forecast model, in the form
provided to Agent on April 27, 2016 and for the forthcoming 13 weeks. Quarterly
(not later than the 45th day after each fiscal quarter) (v) a report regarding
the Loan Parties’ accrued, but unpaid, ad valorem taxes, and (w) a Perfection
Certificate or a supplement to the Perfection Certificate. Semi-annually (not
later than February 15th and August 15th of each fiscal year) (x) a schedule of
the Maintenance Program for each Aircraft and Engine and a report detailing any
scheduled long-term maintenance or overhaul for any Aircraft or Engine. On each
anniversary of the Closing Date if requested by Agent (y) an opinion of FAA
counsel, in form and substance reasonably satisfactory to Agent, dated as of a
date not more than 30 days prior to such anniversary, that, with respect to all
Collateral consisting of Aircraft, Engines, and Spare Parts, based on FAA's
review of the Aviation Registry of the FAA and the International Registry, Agent
has a perfected first priority security interest thereon and International
Interest therein, free and clear of all Liens (other than Permitted Liens), and
attaching thereto the related "priority search certificates" from the Aviation
Registry of the FAA, the International Registry, and the Spare Parts perfection
locations.



--------------------------------------------------------------------------------



 
[amendmentnotwelvetocredi015.jpg]
Contemporaneously with the consummation of the applicable sale or other
disposition, (z) if the aggregate amount of any asset sales or other
dispositions (or series of asset sales or dispositions) of Eligible Accounts,
Eligible Inventory, or Eligible Aircraft since the date of delivery of the most
recently delivered Borrowing Base Certificate pursuant to clause (c) above
exceeds $2,500,000, an updated Borrowing Base Certificate excluding such
disposed of assets from the Borrowing Base; provided that Borrowers may, in
their discretion, update through the date of such sale or disposition all of the
other calculations of the Borrowing Base Certificate in accordance with the
terms and definitions of the Agreement. For the avoidance of doubt, nothing
contained in this clause (t) shall permit any Borrower or any of its
Subsidiaries to sell or otherwise dispose of any assets other than in accordance
with Section 6.4 of the Agreement. Within 10 days after a request by Agent (aa)
such other reports as to the Collateral or the financial condition of Borrowers
and their Subsidiaries, as Agent may reasonably request. Promptly, but in any
event within 10 days prior to any such action (bb) written notice that any
Aircraft or Engine will be deregistered with the FAA or any Aircraft or Engine
will be taken to a country that is not a signatory to the Geneva Convention or
the Cape Town Convention, and (cc) written notice of any Engine being removed
from any Aircraft.



--------------------------------------------------------------------------------



 